397 U.S. 148 (1970)
LAIKIND
v.
ATTORNEY GENERAL OF NEW YORK
No. 68.
Supreme Court of United States.
Decided March 2, 1970
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Victor Konow for appellant.
Louis J. Lefkowitz, Attorney General of New York, pro se, Samuel A. Hirshowitz, First Assistant Attorney General, and Warren M. Goidel, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a final judgment.
MR. JUSTICE DOUGLAS is of the opinion that further consideration of the question of jurisdiction should be postponed to the hearing of the case on the merits.